 In the Matterof VICTORY RETREADERS&- VULCANIZERS, INC.dnd'TIRE,,BAYIERY,AuzoirorIvEPARTS & ACCESSORIESEMPLOYEESUNIONLOCAL21082, AFLCase No. 9-C--Z186.-Decided July 10, 1944DECISIONANDORDEROn February 29, 1944, the Trial Examiner issued his IntermediateReport inthe, above-entitled proceeding, finding thatthe respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of'Section 8 (1) of the Act and recommending thatit cease and desist.therefrom and take certain affirmative action, as setTheTrial Examiner' also found that the respondent had,not engaged inunfair labor practices within the meaning of Section 8 (3) and (5)of the Act, as alleged in the complaint,'and recommended that thecomplaint be dismissed with respect. thereto.Thereafter, the respond-ent and counsel for the Board each filed exceptions to the IntermediateReport and,briefs.Oral argument was not requested," and was notheld.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was conmmitted.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, thebriefs and exceptions of the respondent and of- counsel for the Board:and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10' (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Victory Retreaders&Vulcanizers,Inc., New York City, its officers, agents, successors, and assigns shall :1.Cease and desist from :In any maner-interfering with, restraining, or coercing its eniployeessin the exercise of the right to self-organization,to form,labor organ-izations,'Employees Union, Local 21082, AFL, or any other' labor organization?57 N L.R B, No: 28147 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the'Board finds willeffectuate the policies of the Act:'(a) Post immediately in conspicuous places in its plant in New YorkCity and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to all employees stating that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraph 1 of this Order;(b) Notify the Regional Director for the Second Region, in writingwithin ten' (10) days from the date of this ,Order what steps the re-spondent has taken to comply herewith.IT IS FURTHER ORDE11FD that the complaint be, and it hereby is, dis-missed insofar as it alleges (1) that the respondent discriminated withrespect to hire or tenure of employment or 'any term or condition ofemployment within the meaning of Section 8 (3) of the Act;and (2)that the respondent refused to bargain collectively within the meaningof Section8 (5) of the Act.,INTERMEDIATE REPORTRichard J. Hickey, Esq,of New York City, for the Board.Robert H. Stanlea,160 Fifth Ave., New York City; for the Union.Aaron Solomon, Esq.,ofSolomon, Schein & Sheldon,1450 Broadway, New YorkCity, for the respondent.`STATEMENT OF THE CASEUpon a second amended charge filed January 7, 1944, by Tire, Battery, Auto-motive Parts and Accessories Employees Union, Local,21082, A. F. of L., hereincal ed the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Second Region (New York City, New York)',issued, its complaint dated January 10,' 1944 against Victory Retreaders andVulcanizers,Inc., herein called the respondent,alleging that the respondent atits plant in the City of New York, State of New York, had engaged in and isengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3) and (5) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49 Stat. 449, herein called ,the Act.Copies of the complaint andamended,charge accompanied by notice of hearing thereon were duly served uponthe, respondent and the Union.With respect to unfair labor practices,the complaint alleges:(1) that on or'about May 28, 1943, the respondent discharged Michael Lovett, Thomas Brennan, _and John Lander, and since that date has failed and refused to reinstate themto their former or substantially equivalent employments,for the reason that,they joined or assisted the Union or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection;(2) that allthe employees of the respondent employed at its plant in New York City, exclusive,constitute a unit appropriate for thepurposes of collective bargaining,that on or about May 26, 1943, a majority of VICTORY RETREADERS &- VULCANIZERS' INC.1491,the employees in such unit designated the Union as their representative forpurposes of collective bargaining, and that on or about May 28, 1943, the Unionrequested the respondent to bargain with it with respect to rates of pay, wages,hours of employment, ,or other conditions of employment, as the exclusive, repre-sentative of all the, employees in the unit above described, but that on such dateand at all times thereafter the respondent has refused and continues to refuseto bargain collectively with the Union as such representative; (3) that from onor about May 26, 1943; up to the date of the complaint, the respondent has vilified,disparaged, and expressed its disapproval of the Union ; has interrogated itsemployees concerning their union affiliation ; has' urged, persuaded and warnedits employees to refrain-from assisting or becoming members of the Union; andhas threatened its employees with discharge or other reprisals if they joined orassisted the Union.The answer of the respondent denies all the allegations with respect to thealleged unfair labor practices but admits the discharge of Michael Lovett, ThomasBrannon, and John Lander on May 28, 1943, and states that these employeeswere discharged for just cause.Pursuant to due notice a heating was held on February 10 and 11, 1944, atNew York City, New York, before R. N. Denham, the undersigned Trial Examinerduly, designated by the Chief Trial Examiner.At the hearing the Board and therespondent were represented by counsel and the Union by its SecretaryTreas-urer.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing upon the issues.Atthe conclusion of the presentation of evidence on behalf of the Board, a motionby counsel for the Board to conform the pleadings to the proof was granted with-out objection and made applicable to all pleadings for the correction of names,dates and other minor matters not affecting the issues involved.At the con-clusion of- the respondent's testimony, the motion of the respondent to conformthe pleadings to the proof was granted without objection and with the same limi-tations.At the close of the taking of all testimony, counsel for the respondentmoved for the dismissal of the complaint for failure of proof.The motion wastaken under advisement and except as otherwise indicated in this report, is nowdenied.Formal oral argument at the close of the hearing was waived by allparties although there was an informal discussion between 'counsel for the Board,counsel for the respondent and the Trial Examiner, covering certain matterswithin the issues.This discussion is part of the record.ent was allowed 7 days within which to file a brief with the Trial Examiner.No brief has been received.Upon the basis of the foregoing and after having heard and observed all thewitnesses and considered the exhibits admitted in evidence, and upon the entirerecord made herein, the undersigned now makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTVictory Retreaders and Vulcanizers, Inc., is and has been a New York corpora-tion since February 1942. It maintains its principal place of business and soleplant in New York City, where it engages in the business of vulcanizing, retread-ing, and the sale and distribution of automobile tires. , In connection with, theoperation of its business,the respondent utilizes rubber and; other incidentalmaterials which in the past 18 months it has purchased to an amount in excessof $75,000, of which more than 15 percent has been shipped to it from points out-side the State of New York.During the same period the respondent has re- :3450DECISIONS-OF =NATIONAL LABOR RELATIONS -.BOARDtreaded automobile tires and performed other similar services of total value of,more'than $75,000 and has transported tires so-processecl'to points outside ' 'theState of New York to the extent of more than 25 percent of its total production.The respondent admits that it is engaged in commerce within the meaning of the',Act.iII.`THR LABOR ORGANIZATION INVOLVEDTire, Battery, Automotive Parts & Accessories ;Employees Union, Local 21082,A. F., of L., is a' labor organization admitting to membership the employees of-the respondent..The respondent engages in a wholesale and- retail business of retreading,recapping, and vulcanizing used automobile tires for truck and passenger carserviceThis process involves vulcanizing tires where the fabric or carcass isbroken and thereafter grinding down the surface of the tire to be retieaded orrecapped, applying the material which is to make up the new tread or cap andthen placing the tire in a hot mold where it is kept for an hour, after which it isremovedThis completes the processThere are some five or six steps in theprocess of thus reconditioning an automobile tireThe work is arduous. and iscarried on under high temperatures. It is also integrated so that an interruptionin one step interfers with the entire line of productionNormal employmentis about 12 persons, of whom 2 are the superintendent and foreman, respectively,the others being ordinary production workers or truckdrivers who pick up anddeliver the tires upon which the respondent performs its serviceOn May 26,1943, there were nine persons employed in the production, maintenance anddelivery work of the respondent, other than the superintendent and the foreman.On or about May 24, 1943, Theodore Bernard, a mold operator, got in touchwith a representative of the Union and obtained a number of membership applica-tion cards from him. These were distributed among the employees who showedan interest in the union organization and as a result, by the morning of May 26,1943, five signed cards, including his own, were in Bernard's possession.During the morning of May 26, Bernard got word to Robert 1\I Stanlea,,theUnion's secretary and organizer, that he had the cards and requested him to comeand get them during the lunch period. At noon he delivered the cards to Stanleaat a nearby lunch room and bar'Within the next 24 hours Bernard obtained2 more signatures and on May 27 turned those over to Stanlea. Of the seven -cards, four bore dates May 25 or May 26 in the handwriting of the applicantsand three bore no,date originallyEach of these had the date, "May 26" insertedin' Stanlea's handwriting.Stanlea 'stated he made these entries upon receivingthe cards on that date.Although the authenticity of the signatures is notquestioned, there is conflict in-the testimony as to whether all the cards wereplaced in the hands of Stanlea, on or before May 26.He testified that he receivedthem all on the occasion of his first call on Bernard at noon on May 26. On theother hand Bernard testified that he gave Stanlea only five of the cards on May 26and that on the following day he obtained the two -remaining cards, signedrespectively by John Tracy and Steve Yernieny.All the cards, however, wereidentified by credible testimony as having been in existence and in the possessionof Stanlea not later than May 28, and it is now found that they were' in factexecuted by the persons whose names appear thereon and placed in Stanlea's,possession on or before May 28, 1943.ILITHE ALLEGEDUNFAIR LABOR PRACI.ICFS'The lunch roomand bar is next door tothe plant and hereafter will be referred to asthe bar. VICTORY RETREADERS & VULCANIZERS, INC.151in May 1943, the operations of the respondent were being carried on by twoshifts, each of which worked 12 hours, beginning at 8 o'clock it. in. and 8 o'clockp. in. respectively.John Tracy, a mold operator, and two others' constitutedthe night shift, working without direct supervision.Bernard, with MichaelLovett as'helper, operated the molds in the day shift. John Lander and MeyerAlper operated the two trucks of the respondent during the day shift hours,picking up tires to be retreaded and delivering the finished tires, and also did'odd jobs in the plant when they were not actually engaged on their trucks. LouisMushlin acted as watchman and also did numerous odd jobs around the plant.He usually came to the plant an hour or so before the day shift carne on dutyat 8 o'clock, opened up the office which is on the ground floor and remained onduty in the office or at the front door until 9 o'clock when he took up his productionwork on the second floor of the plantAlper and llushlin were the only employeeswho did not sign application cards authorizing the Union to represent them 2When Stanlea received the application cards from Bernard on May 26, he wentImmediately to the plant, and met Morris Libman, the plant superintendent,who-is one of the stockholders in the respondent corporation. Stanlea introducedhimself to Libman and asked to see "the boss "He was told that the memberof the firm who would handle matters pertaining to labor relations was JackNelson ; that Nelson came to the plant every Tuesday and Friday afternoon andthat if he wanted to see Nelson he could do so by calling at the plant the following`Early in the after noon of May 26, after Bernard had given Stanlea the cardsand had returned to his work, Emanuel Graniaglia, the shop foreman, who isgenerally referred to throughout the record as "Al," approached Bernard andasked him 'Who it was he had been talking to during the lunch hour, referring tothe person as a "racketeer."Bernard told him it was a union representative.Gramaglia then questioned Bernard about the union activities in the shop andparticularly about his own membership in the Union.A little later Graniagliaapproached Thomas Brennan who was working on the other side of the roomand asked him about the Union. After Brennan had told him that he had joinedthe Union, they engaged in a discussion concerning the costs and possible benefitsof union membership.Gramaglia continued his inquiries among most of themen,'but there is no evidence that he threatened auy of them or did anythingmore than to inquire whether they had joinedMost of them answered him inthe aflirniatiNeOn the morning of MaN 28, 1943, Gr:unaglia arrived at about 7:'30 and beganlaying 'out plans for a rather heavy day's workBernard came in before 8o'clock, as did John Lander. the track driverWhen Lovett, Bernard's helper,did not show up at 8 o'clock, Graniaglia helped Bernard get his molds in opera-tion and also assisted Lander in getting a large delivery ready to take out.Although the tardiness of Lovett and Brennan discommoded Graniaglia in get-ting the p'-ant in operation, he did no more than comment critically on it sincethese two men, who lived near each other, frequently were a few minutes late'At about 8: 10, Lander took a large tire down stairs and placed it in the truck,2There was some testimony to indicate that possibly Yernieny's signature was obtainedby coercion or duressThe Trial Examiner invited counsel for the Company to pursue thissubject but his suggestions were not followed, and in view of other testimony indicatingthat Yernieny's signature was obtained in regular course and without coercion, his applica-tion is herein regarded as one which was executed in regular course and represented hisfree choice of a collective bargaining representative"Concerning tatdiness, Gramaglia testified without contradiction, that the amen were notdocked for tardiness unless they came in after about 8 20On such occasions, lie startedtheir time as at 8 : 30, but for shorter periods of lateness made no deductions. 152DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDafter which he went to the nearby bar to buy a cigar. There he foundBrennanand Lovett who-had been in the bar since before 8 o'clock. In getting to theplace, they- had passed by the office and were seen doing- so by Mushlin. Lander,joined Brennan,and Lovett who explained to him that since they were alreadylate, they intended to wait until 8:'30 before reporting for work because theyexpected to be docked for 30 minutes of time,in any event. By 8: 30,-Lander hadnot returned and Gramaglia went in search of himHe inquired of Mushlinwhether he had seen Lander and was told that after Lander put the tire in thetruck, he had gone into the bar and was still there.Mushlin also volunteeredthe information that Brennan and Lovett had walked past the office at about8 o'clock and gone into the bar.Gramaglia, followed by Mushlin, went to, the,front door of the bar,'found Lovett, Brennan and Lander standing at the end ofthe counter near- the open door drinking beer, and beckoned to them to cometo the door.Lovett responded.When he reached the door, Gramaglia, in avoice loud enough to be heard by-all three of the men, asked why they were,in there drinking beer at that time of day instead of being in on the job. To thisLovett replied, "Aw, don't get your bowels upset." , The others said nothing.Gramaglia, who admitted that he was "burned up" by this conduct, told themen that this was no time to be there drinking beer and directed them to getinto the shop and at work. To this, Lovett replied, "Go to hell !" and turnedaround to rejoin his companions who still said nothing nor made any move toleave the bar.'Gramaglia, whose working schedule had been disrupted by theabsence of the men, replied, in effect, "If you fellow$ feel that way about it, you'rethrough; you can stay here and drink all the beer you want and wait until Moe(Morris Libman) comes."Gramaglia regarded this as a discharge and returnedto the plant office.When Libman came to the plant at about 9: 30 a. in. Gramaglia reported thathe had discharged Brennan, Lovett and Lander because of their unauthorizedabsence from the plant and the attitude they took when he asked them to come .into work.Libman approved his actions although, both expressed regret that-Lander had not returned. Shortly after this conversation Lander appeared atthe office, demanded his pay, and announced that the Union would take care ofthem.Libman told him to come back at about 2 :00 or 2: 30 in the afternoon -would liay him off. In the meantime Lander, Brennan and Lovett had, telephonedStanlea about their discharge.Stanlea and one LaGuardia, also a union rep-resentative, immediately came to the bar where they met the discharged menand, after discussing the, discharges, went to the plant office, demanded' ofLibman'to know why the men had been discharged, and accused Libman of havingdischarged them because of union activities Libman stated that he did not dis-charge the men but that they had been discharged by the foreman Al Gramaglia.During this conversation, Gramaglia was either called or came into the office -and was asked by Stanlea to put the men back to work. His reply, in effect, was"I wouldn't hire those rummies if they were the last men on ea:rth.]'A littlelater,Stanlea and LaGuardia returned to the office and asked Libman to haveGramagliago with them to the saloon and 'discuss the dischargesface to fate'*There is sharp conflict in the testimony as to whether the men were drinking beer orcoffee.Without analyzing this conflict, it is found that they were, in fact, standing at thebar with partially filled beer glasses before them when the above conversations took place—,And that testimony of Lander and' Lovett 'to the contrary is not to be credited.It is alsoto be noted that on two or three other occasions,Gramaglia-had discharged Brennan forreporting at work in an intoxicated condition and that each time Libman had rehired himon pleas of Brennan's wife., VICTORY RETREADERS & VULCANIZERS, INC.153with the men.- Gramaglia did as requested and met with, Stanlea, -LaGuardia,Brennan, Lovett, and Lander.The conversation was a general one, sometimes rather heatedStanlea askedwhether the men had been discharged because of their union activities. Gramagliaassured him they had not. Stanlea also risked Gramaglia whether he would take,them back to work and was told thdt the matter was entirely up to Libman.Gramaglia reviewed the incident, told them of his anger at Brennan and Lovettfor, going by the shop without reporting for work and criticized all of themfor neglecting the work when there was a heavy day of operations scheduled.He expressed regret that Lander had participated but stated he could do nothingfurther about it.'During the conversation, the men then demanded 'their,paybut were told that during the. afternoon Nelson would be in and would settle withthem.That afternoon all three of the men were paid in full and have not beensince rehired at the plant.Lander obtained employment the next working day,lost no time, and stated on the witness stand that he did not pare to return tohis former employment.Brennan is in the armed service of the United StatesLovett stated that he was without employment between May 28; 1943 and aboutJune 10, and that he I desires to return to his, former employment at the plantof the respondent.Although LaGuardia and Stanlea were advised that Nelson was, really thelast authority in the plant on matters pertaining to industrial relations, theydid not attempt to see him on the afternoon of Friday, May, 28, when, accordingto the information they had received both from Libman and Gramaglia, he paidhis customary semi-weekly visit to the plant.Itwas well known to Gramaglia that the,discharged men were members of,the Union.At no time did he conceal the fact that he did not approve of theUnion and during his conversation with the dischargees and Stanlea and La-Guardia on the morning of the 28th, stated that he did not care to have anythingto do with the Union and did not like it.,At the plant there is an unwritten law which forbids the individual workersto leave their work during working hours to go out to the bar, or to other places' for refreshmentsInstead, the respondent allows one of the men to take orderstwice a day for such refreshments as the men wish. He then goes out, gets what-ever has been requested and delivers it to, the men in the plant.For this purpose,a 15-minute rest period is allowed all employees each morning and afternoon. Inshort, the men are expected to report at 8 o'clock and stay on the job at all timesexcept during the lunch period.This rule is recognized throughout the plantand in the past has been observed' by all employees except Brennan who hadbeen caught several times by Gramaglia sneaking over the back way to visitthe bar during working hours. The presence of Brennan, Lovett and Lander inthe bar at 8: 30 was in conflict with the known working rules of the plant. Thework history of Brennan was especially unsatisfactory.That of Lovett, afriend of Brennan for whom the latter had obtained employment at the plant,was brief and also not wholly satisfactory.Lander's work history was notcriticized.Gramaglia and Libman admittedly regretted the necessity for dis-charging him.But the failure of all three to indicate any affirmative response to'Gramaglia's direction that they get to work and their apparent approval ofLovett's,insol'ence was inexcusable.Whether they were drinking coffee or beer isnotmaterial.Whether they were sober or intoxicated does not change theissue.They 'were off duty without permission and contrary to the rules. Theywere neglecting their work and must be said to have participated in- Lovett'sinsolence and insubordination.tions or activities in any manner affected Gramaglia's decision to discharge them 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDor his refusal to rehire them. It is accordingly found that suchdischargeswere for good and proper cause and without intent-to discriminate because of theunion activities of the discharged persons.-The alleged refusal to bargainThe appropriate unitIt was agreed by all parties and is,heie found that all the employees at the re-spondent's plant, exclusive of supervisory and clerical, constitute a unit that isappropriate 'for collective bargaining purposes.The Union's representation of a majority in the unitOn May 27, 1943, the Unit consisted of nine employees of whom seven wererepresented by the Union.No additions were made to the unit at any of thetimes that are pertinent herein.At no time between May 27, 1943 and June 1,1943, inclusive, was the unit reduced to less than five persons and at no time werethere more than two persons employed who had not designated the Union forpurposes of collective bargainingIt is therefore found that at :ill times pertinentherein, the 'Union was the duly designated representative for purposes, of col-,lective bargaining with respect to wages, hours, rates of pay and other conditionsof employment, of a majority of all the employees of the respondent in, the,,unitheretofore found to be appropriate for purposes of collective bargainingThe alleged refusal to bargainThe complaint alleges a refusal by the respondent on May 28, to bargain withthe Union.The evidence discloses no support for this., On May 2b, Stanleacalled on Libman and was referred to Nelson who was available only on Tues-days and Fridays.At that time, no demand was made for recognition or forbargaining.On May 28, the deniands or conversations of Stanlea NNith Libmanhad to do only with the reinstatement of Brennan, Lovett and Lander. If thereever was a refusal to bargain, it occurred on Julie 1, when Stanlea and LaGuar-dia called on Nelson.Stanlea, Libman and Nelson all testified concerning thismeeting and there is little conflict in their testimonyThe composite of therecollections of these three witnesses is substantially the following:Stanlea and LaGuardia called at the plant in the afternoon of Tuesday,, June1st.Stanlea was the union's spr,kesman.After-introducing himself, he statedthat he was there to discuss a, union agreement and tire reinstatement-of thethree discharged employees.Nelson stated he would be glad to negotiate withhim if they would poll a vote of the employees any place-other than in' a beergarden but that no matter what was done, the there discharged men would, notbe allowed to vote or in any other manner be regarded as employeesHe 'ex-plained that the men had gone off the premises on company time, had disruptedthe schedules and had cost the company money by so doing; that they had beenproperly discharged and would not be rehired.There is no question but that the matter uppermost in the minds of all wasthe question of the reinstatement of Brennan, Lovett and LanderAt no timedid the union representative demand recognition or Nelson refinse itWhen,during the early stages of the conversation, Stanlea stated that-the Union repre-sented a majority of the emphiyees. Nelson neither agreed with this nor deniedit.When Stanlea threatened, to take the entire controversy to the Board, Nelsonstated he did not-know what the Union's rights were but if,the Board ordered VICTORY-RETREADERS& VULCANIZERS,INC.155him to take any kind of action, lie would abide by the Board's orderThe conver-sation rather quickly veered off into, the possibility of a strike and what eachside could or would do if a strike should take place and at that point, after tellingNelson that they could paralyze the business with it strike. the union repre-sentatives left.There were no subsequent conferences.- -The record leaves the clear impression that the main objective of all con-ferences by Stanlea with any representative of the respondent after,-the dis-charges of May 28, was the reinstatement of the discharged employees.Therewas no demand for recognition of the Union. -There was no proposal made by theUnion at any. stage,, and there was some sketchy conversation concerning anelectionUnder such circumstances, there having been no demand by the Unionthat the respondent engage in collective, bargaining with it, there could havebeen no refusal.,We can only speculate on what Nelson would have done hadsuch a demand been clearly made. It is therefore found that the respondenthas not, at any time, on demand from the Union, refused to collectively bargainwith it as the representative of the employees in the appropriate unit in regardtowages, hours, rates of pay or any other conditions of employment of theemployees in such unit.Interference. restraint, and coercionThere is no credible evidence of interference, restraint, and coercion of anyof the employees by,-either Libman or Nelson. John Tracey, the mold operatoroh the night shift testified that on the evening of the 28th, he received,a telephonemessage not to report for work that night but to come in at 8 o'clock the nextmorning, Saturday aOn reporting Saturday morning, Gramaglia told Traceyhe had discharged Brennan. Lovett and Lander the day before.He also men-tioned that they were all members of the Union and asked Tracey whether hebelonged.Tracey avoided the question.Gramaglia then indicated that ifTracey belonged to the Union. lie might waiit to join his discharged union brothersbut that otherwise he could go upstairs and to work. Tracey told Gramaglia thathe had once got into trouble with a Union by not going along with the othersand that now lie would "stick" with the men who had been discharged. 4U-though Gramaglia then asked him to stay and work, Tracey refused to do sobut'got his current pay from Libman and joined Brennan, Lovett and Landerwho were again assembled at the nearby bar.When Libman paid Tracey, heasked him not to leave the work but Tracey again, refused to return.The follow-6During-the meeting with Nelson-, according to Stanlea, Nelson referred to the existenceof a shop 'union.Gramaglia testified that there had been a shop organization which wasof the nature of a union, starting early in 1942 and continuing up to March 1943 when itceased to function because of loss of men to the armed forces ' Gramaglia was the shopsteward or "go-between" who conveyed to Nelson or Libman, such matters coining fromthe employees as required attentionThese usually were wage increases which Gramagliarecommended and obtainedThis case does not involve Section 8 (2) of the Act and appar-ently the organization referred to is no longer in existenceGramaglia had entirely for-gotten about it when talking to Stanlea and did not recall the subject until lie was calledNelson when Stanlea mentioned that Cramagha had denied all knowledge of, or belief inunions in general*Gramaglia testified, and his testimony is ciedited, that when the three men were dis-charged on the 28th, it became necessary to discontinue the night shift for lack of per-sonnel , that Bernard. the mold operator on the day shift had been laid off the afternoonof the 2Sth, because he required a helper while Tracey could handle the molds alone andthey decided to put Tracey on the day shift mold operation and lay Bernard off until con-ditions got betterOn' June 18, 1943, the respondent sent for, Bernard and put hint backon his old job on June 14These Is no charge that Bernard's layoff was discriminatory 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDing week, when Tracey returned for the balance of his pay, Libman again askedhim to come back:He again refused.On June 13, Libman telegraphed Tracey,requesting him to report for work.Tracey telephoned that he had a 'job' butwould call him later onHe never did so and ,In the witness stand stated that heis not a complainant and does not desire either reinstatement or back pay.'-Itwas admitted by Gramaglia that he interrogated practically 'every thanin the shop with reference,to union membership and that he discussed the benefitsof the Union-with several of them and on occasion expressed disapproval of itAside from this and the Tracey incident, there is no substantial evidence ofanyone, acting on behalf of the respondent, having threatened, coerced, or ' at-tempted to intimidate any of the employees s It is found, however, that byinterrogating' the various employees with respect to their membership in theUnion and by inviting Tracey to join his brothers in the Union who had beendischarged,, the respondent through its foreman Gramaglia' has interfered with,restrained and coerced its employees in the exercise-of the iights guaranteedthem under Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, which have `been found to have interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 of the'Act, occurringin connection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing-commerce and the free flow thereof.V. THE REMEDYIt having been found that the respondent has engaged in certain unfair laborpractices it will be recommended that it cease and desist therefrom and takeaffirmative action in order to effectuate the policies of the Act, by posting appro-priate notices in its plant that it will not engage in the conduct from which it will'be recommended that it cease and desist.On the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following :'CONCLUSIONS OF LAw1.Tire, Battery, Automotive Parts and Accessories Employees Union, Local21082, A. F. of L., is a labor 'organization within the ' meaning of Section, 2(5) of the Act.,'Tracey testified that he considered himself discharged by Gramaglia's conversation.The testimony of Gramaglia and Tracey covering. this incident differs only'in detail, 'butit is found that while Tracey was not discharged, the effect of the conversation was-to im-press Tracey with the fact that the discharged men were standing together-as union men ;that Tracey might be impelled to join them;' and that If he were so inclined, he shoulddo so.Under such circumstances, Gramaglia's comments were coercive in character. -sWitness Ramsey, a deaf mute, testified that, in an interchange of notes, Gramagliaasked him whether he belonged to the Union and told him that if he joined he would' bedischarged.'This was specifically denied by GramagliaThe testimony was not'impressiveand is not credited. Similarly, testimony by Lander that, on May 27, Libmanwas ridingwith him in his truck and asked him,whether he belonged to the Union, which was deniedQiy Libman, is not credited.'.' VICTORY RETREADERS & VUhCANIZERS, INC.1572.By, discharging ThomasBrennan,Michael Lovett and Johh Lander on May28, 1943, the respondent has engaged in no unfair labor practiceswithin the mean-ing of the Act.3.Respondent has'not refused.to bargain collectively with Tire, Battery,'Auto-motive Parts and Accessories Employees' Union, Local 21082, A. F. of L. 'as theexclusive representative of all the employees within an appropriate unit of theemployees of the respondent, with regard to wages, hours, rates of pay, or otherconditions of employment, and has engaged in no unfair labor practice within the'meaning of Section 8'(5) of the Act.114.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.,5.The iafoi'esaid unfair labor practices are unfair labor practices affectingcomitierce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record, the undersigned recommends that the respondent, its officers.,supervisors,representatives and assigns shall:1.Cease and desist from :Interfering with, restraining, or coercing its employees in the exercise of theright to self-organization, to for"m,, join, or assist labor organ,z itions, to bargaincollectively through representatives of their own choosing and to engage in con-certed activities for the purposes'of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the ' following affirmative action which will effectuate the policies ofthe Act :'(a) Post immediately in conspicuous places in its plant in New YorkCityandmaintain for a period of at least sixty (60) consecutive days from the date of post-ing, notices to all employees that the respondent will not engage in the conductfrom which it is recommended that it cease and desist in paragraph 1 of theserecommendations ;_(b)Notify the Regional Director for the Second Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply therewith.It is also recommended that, unless on or before ten (10) days from the receiptof this Intermediate Report the respondent notifies the Regional Director for theSecond Region in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take such action:It is further recommended that the complaint be dismissed insofar as it alleges,(1) that any of the respondent's' employees have been discriminated against withregard to their hire or tenure of employment or conditions of employment; (2)that the respondent has refused to bargain with the Union as the exclusive repre-sentative of any unit of its employees, and, (3) that the respondent has threatenedIts employees with discharge or other reprisals,if they joined or assisted the?Union.,As provided in Section '33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, any partyor counsel for the Board may within fifteen (15) days from the date of the entry 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the order transferring the case to the Board, pursuant to Section 32 of Article'II of said Rules and Regulations, file with the Board, Rochambeau Budding,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as heImmediately upon the filing of such statement or exceptions and/or brief, theparty or counsel for the Board filing the sane shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board request therefor trust he made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.R N DENHAM,Trial ExaminerDated February 25, 1944.i